Citation Nr: 0302948	
Decision Date: 02/18/03    Archive Date: 02/24/03

DOCKET NO.  98-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel





INTRODUCTION

The veteran had active service from November 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board notes that the veteran requested a hearing in 
February 1998.  He was notified of the date, time, and 
location of that hearing by a VA letter dated in May 1998.  
The veteran withdrew his request for a hearing in 
correspondence received in May 1998.  There are no other 
outstanding hearing requests of record.


FINDINGS OF FACT

1.	In an unappealed April 1984 rating decision, the RO denied 
service connection for a skin disorder, to include as a 
result of herbicide exposure.

2.	Evidence associated with the veteran's claims folder 
subsequent to the RO's April 1984 rating decision is new and 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.	The veteran served in Vietnam during active service.  

4.	A skin disorder was not manifested during active service 
or until many years thereafter, and it is not shown to be 
causally or etiologically related to herbicide exposure 
during active service.





CONCLUSIONS OF LAW

1.	The April 1984 rating decision denying service connection 
for a skin disorder, to include as a result of herbicide 
exposure, is final.  38 U.S.C.A. §§  5103, 5103A, 7104 (West 
Supp. 2002); 38 C.F.R. § 20.1103 (2002).

2.	Since the April 1984 rating decision, new and material 
evidence has been submitted, and the veteran's claim of 
entitlement to service connection for a skin disorder, to 
include as a result of herbicide exposure, is reopened.  38 
U.S.C.A. §§ 5103, 5104A, 5108 (West Supp. 2002); 38 C.F.R. 
§ 3.156 (2002).

3.  A skin disorder was not incurred in or aggravated by 
active service and is not due to herbicide exposure in 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for a skin 
disorder, to include as a result of herbicide exposure on the 
basis that he has submitted new and material evidence.  

The veteran's original claim of entitlement to service 
connection for a skin disorder, to include as a result of 
herbicide exposure was denied by the RO in April 1984.  That 
denial was based on the finding that there was no medical 
evidence showing that a skin disorder had been manifested 
during active service or for many years thereafter.  In 
addition, the RO noted that the veteran had not been 
diagnosed with chloracne.  

The veteran requested that his claim of entitlement to 
service connection for a skin disorder, to include as a 
result of herbicide exposure be reopened in August 1997.  
That claim was denied by a rating decision dated in January 
1998 on the basis that medical evidence had not been 
submitted to show that the veteran's had a skin disorder that 
was associated with herbicide exposure.  The RO also stated 
that there was no evidence that the veteran's skin disorder 
had been manifested during, or aggravated by, military 
service.  The veteran disagreed with the January 1998 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in February 1998.  

As there is a prior final decision for this claim, the April 
1984 decision, the Board is required to determine whether new 
and material evidence has been presented before reopening and 
adjudicating the service connection claim for a skin 
disorder, to include as a result of herbicide exposure, on 
the merits.  See Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1980). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a), as in effect prior to 
August 29, 2001; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims filed on 
or after August 29, 2001.  See 38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to that date, the earlier 
version of the law, as set forth above, remains applicable in 
this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the April 1984 decision, 
the veteran submitted VA examination reports dated in 
September 1997 and October 2002.  The veteran also submitted 
several personal statements in support of his claim.  The 
Board finds that this evidence, particularly the September 
1997 VA examination report reflecting that the veteran's skin 
disorder was likely related to Agent Orange exposure, bears 
directly and substantially upon the specific matter under 
consideration, i.e., whether the veteran's skin disorder is 
related to herbicide exposure or otherwise related to his 
military service.  It is the Board's opinion that this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a).  Accordingly, the Board finds that the 
veteran has submitted new and material evidence, and his 
service connection claim for a skin disorder, claimed as 
secondary to herbicide exposure during active service is 
reopened.  

The Board notes that the RO construed the claim for service 
connection for a skin disorder as a new claim and proceeded 
to address the merits of the veteran's claim without 
consideration of the requirements regarding the reopening of 
previously denied claims.  However, although the Board has 
considered the provisions regarding the reopening of claims 
to be applicable to the instant one, and has reopened the 
claim for service connection for a skin disorder, to include 
as a result of herbicide exposure, the Board also finds that 
there is no prejudice to the veteran by the Board's 
proceeding to the merits of the claim after reopening that 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993)  

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed on August 1997, and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in a letter and rating decision 
dated in January 1998 of the evidence needed to substantiate 
his claim and he was provided an opportunity to submit such 
evidence.  Moreover, in a January 1998 statement of the case 
and a supplemental statement of the case issued in March 
2002, the RO notified the veteran of regulations pertinent to 
service connection and herbicide exposure claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  

In a February 2001 letter and the March 2002 supplemental 
statement of the case, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  Specific regulations 
pertaining to the VCAA were included in the March 2002 
supplemental statement of the case.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
reports.  In addition, the veteran was provided with VA 
examinations in January 1985, September 1997, and October 
2002, which will be discussed below.  

The Board thus finds that all known and ascertainable medical 
records have been obtained and are associated with the claims 
file.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim, and 
the veteran does not appear to contend that additional 
evidence which is pertinent to this claim exists.  

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  The Board will accordingly proceed to a review of 
the merits of the issue on appeal.

B.  Legal Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions; service medical 
records; a VA outpatient treatment reports dated February 
1984 to August 1984; and VA examination reports dated in 
January 1985, September 1997, and October 2002.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The Board will 
summarize the relevant evidence where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §  1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

That an injury or disease occurred in service is not enough; 
there must be a disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of chronicity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2002).

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. §§ 1110, 1113, 1116(a)(3); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-113, 115 Stat. 976 (2001); 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military service, there is a rebuttable presumption that the 
following diseases were incurred in service if manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service:  chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) (2002).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2 (2002).

For the purposes of § 3.307, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  See 38 C.F.R. § 
3.307(a)(6)(i) (2002).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year, after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (200).  The Board notes that 38 
U.S.C. § 1116(a)(2)(F), as added by § 201(c) of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107-113, 115 Stat. 976 (2001), eliminates the 
requirement that respiratory cancers manifest within 30 years 
following service in the Republic of Vietnam.

In addition to removing the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure, the "Veterans Education and Benefits Expansion Act 
of 2001" also added diabetes mellitus Type 2 to the list of 
presumptive diseases as due to herbicides exposure (codifying 
regulation which had been in effect since July 2001), and 
provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era (which 
reversed the United States Court of Appeals for Veterans 
Claims' holding in McCartt v. West, 12 Vet. App. 164 (1999) 
requiring that the veteran have a presumptive disease before 
exposure was presumed.).

The Secretary of the Department of Veteran's Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996); 67 
Fed. Reg. 42600-42608 (2002).

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2002); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of any skin disorders.  The October 
1969 separation examination report shows no skin 
abnormalities and the veteran specifically denied a history 
of skin diseases.  A VA outpatient treatment report in April 
1984 reflected that the veteran was treated for scaling and 
dryness of the right hand and bilateral feet.  He reported 
having dry, scaly skin on his right hand since Vietnam.  It 
was noted that the veteran suffered from chronic tinea pedis 
and eczema. 

At a January 1985 VA examination for Agent Orange exposure, 
the veteran complained that the skin on his right hand and 
bilateral feet had peeled since service.  It was noted that 
he had a 15-year history of pruritus desquamation of his 
right hand and both feet.  The veteran was diagnosed with 
scaling and cracking of the right hand and feet, and tinea 
pedis et manus.

A September 1997 VA examination report is of record.  It was 
noted that the veteran's medical records were not reviewed in 
conjunction with the examination.  The veteran reported that 
he had intermittent painful and bleeding cracks in his right 
hand.  He asserted that the disorder began in 1969 and 
extended to his groin, scalp, and feet.  Upon examination, 
the veteran's right hand appeared dry, with cracks and 
fissures.  The veteran was diagnosed with contact irritant 
dermatitis and the examiner opined that it was "likely" 
related to Agent Orange since the disorder was unilateral.  
The veteran was diagnosed with tinea pedis. 

The veteran was provided with a VA examination in October 
2002.  The claims file and all associated medical records 
were reviewed in conjunction with the examination.  The 
veteran reported a 30-year history of dry, scaly skin on his 
right hand.  He also indicated that he had an intermittent 
rash in his groin, cracks between his toes, and scaly feet 
since 1969.  Following a physical examination, the veteran 
was diagnosed with mild tinea pedis, tinea manus, and tinea 
cruris.  The examiner stated that the veteran's skin disorder 
was not due to Agent Orange exposure. 

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin disorder, to 
include as a result of herbicide exposure.  The objective 
medical evidence does not demonstrate that the veteran has 
been diagnosed with a skin disorder entitled to presumptive 
service connection under the provisions of 38 C.F.R. § 
3.309(e).  There is no evidence that the veteran's skin 
disorder has been diagnosed as chloracne or other acneform 
disease consistent with chloracne.  Instead, the veteran's 
skin disorder has been diagnosed as chronic tinea pedis, 
eczema, tinea pedis et manus, tinea cruris, and contact 
irritant dermatitis.  These skin disorders are not of they 
type that have been determined by the Secretary, after 
weighing the scientific evidence, as having a positive 
association with exposure to herbicides.  As the veteran's 
skin disorder is not shown to be of the type listed in 38 
C.F.R. § 3.309(e), he is not entitled to service connection 
for a skin disorder, to include as a result of herbicide 
exposure, on a presumptive basis.  

There is also no competent evidence that purports to 
establish a relationship exists between the veteran's current 
skin disorder and his exposure to herbicides in Vietnam.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The 
veteran's January 1985 VA examination report specifically 
noted that the veteran had a history of Agent Orange 
exposure.  However, the examiner offered no opinion as to 
whether his skin disorder was related to herbicide exposure.  
Instead, he diagnosed the veteran with chronic tinea pedis 
and eczema.  The October 2002 VA examiner, on the other hand, 
specifically stated that the veteran's skin disorder was not 
due to Agent Orange exposure.  He reviewed the claims file 
and all associated medical records and physically examined 
the veteran prior to making his determination.  

The only opinion linking the veteran's skin disorder to Agent 
Orange exposure was that of the September 1997 VA examiner.  
The examiner stated that the veteran's had contact dermatitis 
that was "likely related to history of Agent Orange" since 
it was unilateral.  However, the examiner acknowledged that 
the veteran's medical records were not available for review 
and the claims file had not been evaluated prior to the 
examination.  

The Board is persuaded by the opinion provided by the October 
2002 VA examiner, which concluded that there is no 
relationship between the veteran's current skin disorder and 
exposure to herbicides during service.  The Board recognizes 
the opinion given by the September 1997 VA examiner; however, 
the Board accords less weight to that opinion.  The examiner 
did not review the claims folder and appeared to render his 
opinion on the veteran's reported history that the veteran's 
skin condition started with his right hand after exposure to 
Agent Orange.  The examiner offered no explanation as to why 
the unilateral nature of the skin disorder seen on the 
veteran's right hand indicated that it was likely due to 
Agent Orange exposure, nor does he explain the absence of 
documented symptomatology for many years after service.  When 
a medical opinion relies at least partially on the veteran's 
rendition of his own medical history, the Board is not bound 
to accept the medical conclusions as they have no greater 
probative value than the facts alleged by the veteran.  See 
Swann v. Brown, 5 Vet. App. 177, 180 (1993).  

It is clear that the October 2002 VA examiner reviewed the 
veteran's prior medical records and the claims file in 
conjunction with the examination.  As the examiner's opinion 
was based on a complete examination and an evaluation of all 
the evidence in the claims file, the Board affords more 
weight to that examination report and opinion, which 
concluded that the veteran's current skin disorder was not 
related to his active service.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

While the veteran claims to have a skin disorder as a result 
of herbicide exposure during service, there is no objective 
clinical evidence of a skin disorder occurring during service 
or for nearly 15 years thereafter.  The veteran's service 
medical records contain no complaints, treatment, or 
diagnoses of any skin abnormalities or disorders and the 
evidence of record reflects that the veteran first sought 
treatment for potential Agent Orange exposure in April 1984.  
The only medical evidence linking the veteran's current skin 
disorder to Agent Orange exposure during active service is 
the September 1997 VA examination report, and the Board has 
accorded more weight to the October 2002 VA examination 
report indicating that the veteran's skin disorder is not 
related to herbicide exposure. 

The Board acknowledges that this combat veteran has continued 
to assert that the first manifestations of his skin disorder 
occurred in service in Vietnam.  Even if the Board accepts 
these assertions as credible, and consistent with the 
circumstance of the veteran's service (consistent with 38 
U.S.C.A. § 1154(b)), the Board notes that evidence of skin 
problems in service, without more, does not establish 
entitlement to service connection.  Clearly, the pivotal 
issue in this case is whether any currently diagnosed skin 
condition is in any way related to the veteran's active 
military service.  Unfortunately, the record still includes 
no competent persuasive medical opinion on this point, and 
the one medical opinion of record that is based on a complete 
review of the record and examination of the veteran is not 
supportive of the veteran's position.

Based on the foregoing, the Board finds that service 
connection for a skin disorder, to include as a result of 
herbicide exposure, is not warranted.  While the Board does 
not doubt the veteran's sincere belief that his skin disorder 
is a result of herbicide exposure during active service, it 
is now well-established that a lay person without medical 
training, such as the veteran, is not competent to opine on 
medical matters such as the cause of a claimed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) ["competent medical evidence" 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for a skin disorder, to include as a 
result of herbicide exposure, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

